Upon the questions whether this money was the proceeds of the vessel, and whether libelant had a lien thereon, Welicer, J., found that the money in the hands of Goulder was the proceeds of the sale of the remnants of the vessel; and that the libelant had a lion upon the said proceeds in the hands of Goulder, the same as he would have had against the vessel for his unpaid wages, and was not bound to receive the pro rata amount thereof; and decreed that Goulder should pay to him the amount of his wages.